Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 10, 2022

                                       No. 04-22-00082-CV

           IN THE INTEREST OF I.M.D., I.M.D., I.M.D., AND M.V.D., Children,

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CI18096
                             Honorable Tina Torres, Judge Presiding


                                          ORDER
        Appellant’s brief was due on May 6, 2022. Neither the brief nor a motion for extension
of time has been filed. We therefore ORDER appellant to file, by May 25, 2022:

   (1) her brief; and
   (2) a written response reasonably explaining: (a) her failure to timely file a brief; and (b) why
       appellee is not significantly injured by appellant’s failure to timely file a brief.

       If appellant fails to timely file a brief and the written response, we will dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court